ON APPLICATION FOR REHEARING
PER CURIAM.
Reference to Succession of Rabb, 193 So. 268 (La.App.Orleans 1940), in our original opinion we concede to be irrelevant and *417misleading since it dealt only with an un-liquidated claim. Act 283 of 1940 amended Article 986 of the Code of Practice to allow unliquidated claims to be made by opposition to the executor’s account. The substance of that article is now LSA-C.C. P. art. 3246. This does not, however, affect our decision which is based upon the fact that opponent, who seeks to hide behind the mask of “creditor,” is in fact an adverse claimant to ownership of a one-half interest in real property of the succession. He cannot litigate his real action by summary process through opposition to the executor’s account. Neither the Act of 1940 nor the Code of Civil Procedure has made any change in this respect. This is the point upon which the exception of no right of action is sustained.
Rehearing refused.